
	

113 HR 4955 IH: To amend the Harmonized Tariff Schedule of the United States to extend the tariff preference level on imports of certain cotton and man-made fiber, fabric, apparel, and made-up goods from Bahrain under the United States-Bahrain Free Trade Agreement.
U.S. House of Representatives
2014-06-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4955
		IN THE HOUSE OF REPRESENTATIVES
		
			June 24, 2014
			Mr. Southerland (for himself and Mr. Miller of Florida) introduced the following bill; which was referred to the Committee on Ways and Means
		
		A BILL
		To amend the Harmonized Tariff Schedule of the United States to extend the tariff preference level
			 on imports of certain cotton and man-made fiber, fabric, apparel, and
			 made-up goods from Bahrain under the United States-Bahrain Free Trade
			 Agreement.
	
	
		1.Extension of tariff preference level on imports of certain cotton and man-made fiber, fabric,
			 apparel, and made-up goods from Bahrain under the United States-Bahrain
			 Free Trade Agreement
			(a)In generalU.S. Note 13 to subchapter XIV of chapter 99 of the Harmonized Tariff Schedule of the United States
			 is amended—
				(1)in the matter preceding paragraph (a), by striking 2015 and inserting 2025; and
				(2)in the matter following paragraph (d), by striking December 31, 2015 and inserting December 31, 2025.
				(b)Effective dateThe amendments made by this section shall apply with respect to articles entered, or withdrawn from
			 warehouse for consumption, on or after January 1, 2016.
			
